DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A data collection apparatus that collects data from a plurality of vehicles, the apparatus comprising a hardware processor configured to: collect the data over a network from drive recorders installed in the plurality of vehicles, the drive recorders recording data from sensors installed in the vehicles, the sensors including one or more of acceleration sensors and GPS sensors; receive a prescribed data communication amount specified by a user, the prescribed data communication amount being a maximum quantity of the data to be collected from the plurality of vehicles over the network; and provide a user interface on a display screen, the user interface providing the user with guidance on specifying-a at least one data collection condition for collecting the data from the plurality of vehicles, the at least one data collection condition identifying one or more of (i) target vehicles of the plurality of vehicles from which the data is to be collected, (ii) collection trigger conditions that cause the data to be collected from the vehicles, (iii) a data collection period over which the data is collected from the vehicles, and (iv) a type of the data to be collected, the guidance suggesting values of the at least one data collection condition that will result in an amount of the data collected from the vehicles over the 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 20, A data collection method of collecting data from a plurality of vehicles, the method implemented by a hardware processor and comprising: collecting the data over a network from drive recorders installed in the plurality of vehicles, the drive recorders recording data from sensors installed in the vehicles, the sensors including one or more of acceleration sensors and GPS sensors; receiving a prescribed data communication amount specified by a user, the prescribed data communication amount being a maximum quantity of the data to be collected from the plurality of vehicles over the network; and providing a user interface on a display screen, the user interface providing the user with guidance on specifying-a at least one data collection condition for collecting the data from the plurality of vehicles, the at least one data collection condition identifying one or more of (i) target vehicles of the plurality of vehicles from which the data is to be collected, (ii) collection trigger conditions that cause the data to be collected from the vehicles, (iii) a data collection period over which the data is collected from the vehicles, and (iv) a type of the data to be collected, the guidance suggesting values of the at least one data collection condition that will result in an amount of the data that is collected by the collecting from the vehicles over the network to be less than or equal to the prescribed data communication amount that was specified by the user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661